Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 2, 2015

                                     No. 04-15-00470-CR

                                    David A. MEDRANO,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR4205
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER

        David A. Medrano has filed a “Pro-Se Motion Pursuant to Texas Constitution Article 1,
29,” requesting his appeal be reinstated. We dismissed Medrano’s appeal on September 9, 2015,
and this court’s mandate issued November 9, 2015. This court no longer has plenary power over
its judgment and has no jurisdiction to reinstate the appeal. See Tex. R. App. P. 19.1, 19.3. We
therefore dismiss the motion for lack of jurisdiction.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court